218 F.2d 823
AMERICAN DREDGING COMPANY, Appellant,v.CALMAR STEAMSHIP CORPORATION, Cross-Libellant,
No. 11445.
United States Court of Appeals, Third Circuit.
Argued January 19, 1955.
Decided January 31, 1955.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Thomas J. Clary, Judge.
Samuel B. Fortenbaugh, Jr., Philadelphia (Clark, Ladner, Fortenbaugh, & Young, Philadelphia, Pa., on the brief), for appellant.
Leslie C. Krusen, Philadelphia, Pa., (Krusen, Evans & Shaw, Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
In this maritime collision case, the district court in a carefully considered decision found the appellant solely to blame. Our own examination of the record satisfies us that this finding is supported by substantial evidence. The decree of the district court, 121 F. Supp. 255, will be affirmed. McAllister v. United States, 348 U.S. 19, 75 S. Ct. 6.